IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0077
                               Filed April 27, 2022


IN THE INTEREST OF P.S.,
Minor Child,

P.F., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Daniel L. Block,

Associate Juvenile Judge.



      A father appeals the permanency order establishing a guardianship for his

child. AFFIRMED.



      Joseph G. Martin, Cedar Falls, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Nina Forcier, Waterloo, attorney and guardian ad litem for minor child.



      Considered by May, P.J., Badding, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


GAMBLE, Senior Judge.

         A father appeals a permanency order that established a guardianship for

his son, P.S., rather than placing P.S. in his care.1 We affirm.

I. Background Facts and Prior Proceedings

         This case began in October 2020 when P.S. was living with his maternal

grandmother. P.S. was removed from her home due to concerns about her ability

to care for him given her health conditions and mobility limitations. The juvenile

court confirmed P.S.’s removal from the grandmother’s care and both parents’

legal custody. In December, the juvenile court then adjudicated P.S. as a child in

need of assistance (CINA), pursuant to Iowa Code section 232.2(6)(c)(2) (2020),

and placed custody of P.S. with the Iowa Department of Human Services (DHS). 2

         Meanwhile, the father lived in Cincinnati, Ohio. At the end of December,

the father made contact with a caseworker and requested a visit with P.S. The

father attended a visit the next day, however he did not stay for the entire visit and

left after about an hour. When a case worker inquired with the father regarding

whether he had any criminal history, “he got upset and reported that it is [the

worker’s] job to figure that out and that his is not talking about it,” though he

acknowledged “everyone makes mistakes.” A summary of the father’s criminal

convictions in the City of Cincinnati and County of Hamilton (in Ohio) show the

father has been convicted of ten felonies and twelve misdemeanors, though the

most recent conviction stems from a 2004 arrest. However, he also was convicted

of misdemeanor theft and disorderly conduct in Iowa in 2016.


1   The mother does not appeal.
2   Not long after, P.S.’s grandmother passed away following an accidental fall.
                                           3


          The father did begin visiting Iowa for in-person visits with P.S. and Zoom

visits.    At times, the father could not manage his visitation schedule without

prompting by a caseworker, and P.S.’s behavior regressed following an overnight

visit with the father. But the father’s timeliness and communication improved.

          The Ohio Department of Job and Family Services completed an initial home

assessment of the father’s home where the father lives with his two cousins. The

resulting report indicated the home was safe for a child and recommended

approval of placement in the father’s home. The report also described the home

as “a transitional place to provide support to extended family members as needed.”

However, P.S.’s counselor recommended that P.S. not be placed with father given

the limited number of visits between the father and P.S.

          The juvenile court held a permanency hearing in October 2021. The father

requested P.S. be placed in his care. DHS requested the court instead establish

a guardianship with the maternal aunt with whom P.S. had been placed. The court

determined P.S. could not be returned to either parent’s custody and found that

DHS had made reasonable efforts toward reunification.           However the court

determined termination of the parents’ rights would not be in P.S.’s best interest.

So the court elected to establish a guardianship with a maternal aunt in accordance

with Iowa Code section 232.104(2)(d).

          The father appeals claiming P.S. should have been placed in his care.

II. Scope and Standard of Review

          We review the father’s claim de novo, while giving weight to the juvenile

court’s factual findings. See In re A.A.G., 708 N.W.2d 85, 90 (Iowa Ct. App. 2005).
                                          4

Our ultimate guidepost is the child’s best interest. See In re J.E., 723 N.W.2d 793,

800 (Iowa 2006).

III. Discussion

       Following a permanency hearing, the juvenile court may enter a

permanency order “[t]ransfer[ing] guardianship and custody of [a] child to a suitable

person.” Iowa Code § 232.104(2)(d)(1). Before doing so,

       convincing evidence must exist showing that all of the following
       apply:
               a. A termination of the parent-child relationship would not be
       in the best interest of the child.
               b. Services were offered to the child’s family to correct the
       situation which led to the child’s removal from the home.
               c. The child cannot be returned to the child’s home.

Id. § 232.104(4). All of these elements are met, so the juvenile court was free to

establish a guardianship.3

       But the father argues the juvenile court failed to adequately consider his

parental preference.     See In re L.Y., 968 N.W.2d 882, 895 (Iowa 2022)

(recognizing a parental preference in a chapter 232D guardianship even though it

is no longer codified). Certainly there is a parental preference, but it is rebuttable,

and we are ultimately guided by consideration of P.S.’s best interest. See In re

L.H., No. 20-1144, 2021 WL 211136, at *2 (Iowa Ct. App. Jan. 21, 2021) (collecting

cases); see also In re Guardianship of Stewart, 369 N.W.2d 820, 823 (Iowa 1985)

(recognizing the parental preference is rebuttable and that “a parent who has taken

‘an extended holiday from the responsibilities of parenthood’ may not take



3We note the child did not share a home with either parent and was instead living
with his maternal grandmother at the time of removal, but she has since passed
away.
                                            5


advantage of the parental preference for custody” (citation omitted)). Considering

P.S.’s best interest, we conclude the parental preference is rebutted and agree

with the juvenile court that P.S.’s interest is best served through a guardianship

instead of placement with the father.

         Like the juvenile court, we note the father and P.S. have had a limited

relationship given the father’s physical distance from P.S. and limited number of

visitations between them. Cf. In re Guardianship of B.B., No. 21-0992, 2022 WL

523325, at *4 (Iowa Ct. App. Feb. 22, 2022) (considering a parent’s minimal

contact with the child when considering whether a guardianship should be

established under section 232D.204). While he has progressed in visitation, the

father has never been a continuing presence in the child’s life and has not

demonstrated an ability to independently care for his needs. And we are troubled

by the father’s lack of candor, his reluctance to disclose his criminal history to a

care provider, his defensiveness, and his pervasive use of aliases. The father has

an extensive criminal history including a misdemeanor theft conviction as recently

as 2016. Cf. In re A.E., No. 01-1259, 2002 WL 663770, at *3 (Iowa Ct. App. Apr.

24, 2002) (considering a parent’s proclivity for criminality when making a best-

interest determination). And the father works as an over-the-road trucker, making

us question whether the father could provide P.S. the level of care and attention a

young child requires.4 While the Ohio home study approved the father’s home for

placement, the report described the house as “a transitional place” for family

members to use. P.S. requires stability and continuity of care, which would not be



4   The father did testify that he would change his routes to local routes.
                                         6


served living in a home that effectively serves as a family boarding house.

Moreover, the father lives multiple states away from P.S.’s existing core

community. Therefore, we conclude placement with the father does not serve

P.S.’s best interest.

        Instead, P.S.’s interest is best served through a guardianship with his

maternal aunt. The child is five years old. He is developmentally delayed. He has

strong bonds with his maternal aunts and will be able to remain close to his older

half-siblings who are also placed with maternal family members. This continuity of

support is crucial for P.S. And he will be able to continue his academic progress

by staying in the same school system while in a guardianship with the maternal

aunt.

        We remind all involved that while the guardianship is in place, the father

and P.S. can grow their relationship and P.S. can become acquainted with his

extended paternal family. In the future, the father may challenge the guardianship

and seek placement of P.S. in his care. See In re R.S.R., No. 10-1858, 2011 WL

441680, at *4 (Iowa Ct. App. Feb. 9, 2011). Additionally, as long as the CINA case

remains open, the juvenile court will “retain jurisdiction and annually review the

order to ascertain whether the best interest of [P.S]. is being served.”5 Iowa Code

§ 232.104(8)(a). So P.S.’s best interest will remain at the forefront, and the court




5Alternatively, “the court may close the [CINA] case and may appoint a guardian
pursuant to chapter 232D.” Iowa Code § 232.104(8)(b). In the future, should the
court elect to close the CINA case and appoint a guardian pursuant to
chapter 232D, if the father wanted to petition for termination then, Iowa Code
section 232D.503 would govern that process.
                                  7


can take action as needed to ensure P.S.’s needs are being met whatever

placement that requires.

      AFFIRMED.